Citation Nr: 1200232	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  01-06 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for alopecia areata.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1989 to November 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which confirmed and continued the 10 percent rating for the Veteran's alopecia areata.

There initially were three claims on appeal to the Board - for service connection for a back disorder, an acquired psychiatric disorder, and for a rating higher than 10 percent for the alopecia areata.  The Board remanded these claims in August 2004 and June 2006.  In May 2009, the Board informed the Veteran that the Veterans Law Judge who had presided over her September 2003 videoconference hearing was no longer employed by the Board and, consequently, that she could have another hearing with a different Veterans Law Judge that would ultimately decide her appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  In response, she indicated in June 2009 that she did not want another hearing.

Thereafter, in October 2009, the Board again remanded these claims to the RO via the Appeals Management Center (AMC).  And in a June 2011 decision, the AMC granted the claims for service connection for the back and acquired psychiatric disabilities and assigned initial disability ratings of 20 and 10 percent, retroactively effective from August 19, 1998 and April 9, 2002, respectively.  The Veteran did not then, in response, appeal either these initial ratings or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she must separately appeal these "downstream" issues).  So those claims are not longer at issue, leaving only the claim for a higher rating for her alopecia areata.



FINDINGS OF FACT

1.  The Veteran's alopecia areata is not manifested by constant exudation or itching, extensive lesions, or marked disfigurement; nor does this skin disorder cover an area of 20 to 40 percent of her entire body or 20 to 40 percent of exposed areas or require systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  Moreover, while the July 2005 VA examiner noted scarring associated with this alopecia, it does not involve at least one characteristic of disfigurement to warrant assigning a separate rating under Diagnostic Code 7800.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the alopecia areata.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, Diagnostic Codes (DCs) 7800-7806 (2002, 2005 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2002, August 2004, and June 2006.  The letters informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The June 2006 letter also complied with Dingess by discussing the disability rating and effective date elements of her claim.  Of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated her claim in the March 2009 and June 2011 SSOCs, including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  Therefore, any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), VA treatment records, and private treatment records.  VA also arranged for compensation examinations in February 2001, May 2002, July 2005 and most recently in February 2010 (following and as a result of the Board's October 2009 remand) to assess and reassess the severity of her service-connected skin disorder.  Since there is now as a consequence sufficient evidence to fairly decide this claim insofar as determining the severity of this skin disorder in relation to the applicable rating criteria, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The requirement of a "contemporaneous" examination does not require a new examination (here, meaning newer than February 2010) based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the Board is satisfied there was compliance with its August 2004, June 2006 and October 2009 remand directives, especially in scheduling the February 2010 examination, including obtaining the information needed to address the applicable rating criteria and ensuring the Veteran was appropriately notified of the reasons and bases for the continued denial of her claim for a higher rating in the June 2011 SSOC.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance to her with this claim that is required by the VCAA, and that appellate review may proceed without prejudicing her.  

II.  Entitlement to a Rating Higher than 10 Percent for the Alopecia Areata

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since December 1999- until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).

Here, the Veteran is currently rated at 10 percent pursuant to Diagnostic Code 7806 for eczema or dermatitis.  However, during the pending appeal, the regulations for evaluation of skin disabilities were amended effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).

When VA adopted the revised skin rating schedule and published it in the Federal Register, the publication clearly stated an effective date of August 30, 2002, and, because the revised regulations expressly stated an effective date and contained no provision for retroactive applicability, it is evident that VA intended to apply those regulations only as of the effective date.  67 Fed. Reg. 49, 590 (July 31, 2002). 

The criteria for rating skin disabilities were revised again as of October 23, 2008.  These more recent amendments, however, only apply to applications for benefits received on or after October 23, 2008, or where the Veteran specifically requests review under these new regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can request a review under the new criteria, she has not requested such a review.  Therefore, the amended skin regulations effective on October 23, 2008 are not for application in this appeal.


The regulation also provides that eczema can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  However, Diagnostic Codes 7801 and 7802 referred to scars as a result of burns and are not applicable in this case at hand.

Before August 30, 2002, Diagnostic Code 7800 found disfigurement of the head, face, or neck to be classified as slight, moderate, severe or complete to warrant noncompensable, 10, 30 and 50 percent disability ratings, respectively.  Diagnostic Code 7803 found a 10 percent rating was warranted for superficial scars that are poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, (2002).  Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Further, Diagnostic Code 7806 for eczema provides that a noncompensable rating is warranted for eczema with slight if any exfoliation, exudation, or itching, if on a nonexposed surface or a small area.  A 10 percent rating is warranted for eczema with exfoliation, exudation, or itching if involving an exposed surface or extensive area.  A 30 percent rating requires that the disability be manifested by constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent evaluation requires that the disability be manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002). 

Beginning on August 30, 2002, Diagnostic Code 7800, pertaining to disfigurement of the head, face or neck, indicates that, for one characteristic of disfigurement, a 10 percent evaluation is assigned.  The next higher 30 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Finally, an 80 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005). 

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are:  (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1). 

Further, scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7804, Note 1.  Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The revised Diagnostic Code 7806 provides that, if the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

If the eczema covers an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period, a 30 percent rating is warranted.  Id. 

A maximum rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  Id.


Applying these criteria to the facts of this specific case, the Board finds that a rating higher than 10 percent is not warranted under the former Diagnostic Code 7806.  The evidence of record shows that the service-connected alopecia areata was manifested by itching of the exposed area.  But there was no indication of constant exudation or itching, extensive lesions, or marked disfigurement, or the disorder involving an area of 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of exposed areas, or the need for systemic therapy such as corticosteroids or other immunosuppressive drugs. 

The February 2001 VA examination report noted the Veteran's hair was thinning on her scalp, but there were no areas of total alopecia (baldness).  An examination of her skin revealed no erythema in the thinning areas, and no ulceration, exfoliations or crusting.  There were also no systemic or nervous manifestations.  The examiner determined the Veteran has alopecia likely resultant from antecedent folliculitis (ingrown hairs) with probable association with profound iron deficiency.  There was no indication the Veteran was taking any medications for this condition.  

The May 2002 VA examination report indicated the Veteran has bitemporal and parietal thinning, with the left greater than the right.  There is no scarring and all follicles are intact.  Further, there was no evidence of erythema, swelling, excoriations, lymphadentopathy or thyromegaly.  She also did not complain of cutaneous symptomatology, burning, stinging, swelling or scarring.  The examiner determined the Veteran was suffering from alopecia traction and/or chemical induced.  The only medications the Veteran was taking were maxalt, for migraines, and elavil for depression.  

The July 2005 VA examination indicated the Veteran reported having abnormal sensations with intermittent itching, peeling and pigment changes.  There was no evidence of urticaria, primary cutaneous vasculitis or erythema multiforme.  Upon physical examination, the examiner determined there was scarring present as a result of the alopecia, but the extent of hair loss was less than 20 percent.  There also was no evidence of abnormal textures, hyperpigmentation, 
hypopigmentation induration and inflexibility.  The examiner determined that the percentage of exposed areas affected was greater than 5 percent but less than 20 percent.  Further, the percentage of total body area affected was less than 5 percent.  There continued to be no indication the Veteran was taking any medications for treatment of this condition.  

The most recent VA examination was performed in February 2010.  On physical examination, non-scarring, symmetrical thinning of the scalp hair was noted, bitemporally.  The examiner diagnosed the Veteran's condition as alopecia and noted she denied any history of eczema.  Further, the examiner determined that the percentage of exposed areas and percentage of total body area affected were both less than 5 percent.  The examiner also stated the Veteran can be referred to a dermatologist and begin a 6-month trial of topical minoxidil or intralesional Kenalog.  However, there are no further VA treatment records in the file indicating she ever began taking these medications, on a trial or permanent basis. 

The Veteran's VA outpatient treatment records from December 1999 to June 2004 also have been considered.  However, these records only note the existence of her alopecia, along with other skin disorders for which she received treatment during this time period, but do not provide any objective evidence indicating constant exudation or itching, extensive lesions, or marked disfigurement, or suggestions that her alopecia covers 20 to 40 percent of her entire body or 20 to 40 percent of exposed areas, or that she requires systemic therapy such as corticosteroids or other immunosuppressive drugs.

Similarly, her private treatment records from Dr. G.U., dated in April 2002 and October 2008, and from Dr. J.O., dated from October to November 2008, show her complaints of and treatment for hair loss, diagnosed as alopecia, and also the psychological impact this condition has had on her.  

Consequently, for the period of the appeal, the service-connected skin disability does not meet the criteria for the next higher 30 percent rating under the former Diagnostic Code 7806, which requires the disability be manifested by constant exudation or itching, extensive lesions, or marked disfigurement.  There was evidence of intermittent itching, but no objective findings of constant itching, exfoliation or exudation involving an exposed surface or extensive area, extensive lesions, marked disfigurement, or ulcerations.  Further, the Veteran clearly does not meet the requirements for the even higher 50 percent evaluation, which requires that the disability be manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.  

The Board also finds that a disability evaluation in excess of 10 percent is not warranted under the revised Diagnostic Code 7806.  There is no evidence that the service-connected skin disorder involves an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  In fact, the July 2005 examiner specifically determined that the percentage of exposed areas affected - while greater than 5 percent, is less than 20 percent.  Also, the percentage of total body area affected was less than 5 percent.  The more recent February 2010 examiner noted similar findings - indicating the percentage of exposed areas and percentage of total body area affected were both less than 5 percent, which actually represents a slight decrease in the areas affected when comparing these results with those of the prior July 2005 VA examination.  The Veteran also acknowledged that she was not on any medications, and although some apparently since have been prescribed, there is no indication she actually has filled this prescription and started taking any medications.

Accordingly, the Board finds that the overall disability picture does not meet the criteria contemplated for a 30 percent schedular rating under the revised rating criteria for Diagnostic Code 7806. 


As noted, the regulation also provides that eczema can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The only indication of any scarring as a result of the Veteran's service-connected skin disorder is from the report of her July 2005 VA examination, so only applicable to the revised codes after August 30, 2002.  Specifically, the examiner determined that scarring was present as a result of the alopecia, but even so, there was no evidence of abnormal textures, hyperpigmentation, hypopigmentation induration and inflexibility.  Therefore, this scarring as a result of her alopecia is not manifested by at least one characteristic of disfigurement and does not result in visible or palpable tissue loss.  Diagnostic Codes 7801 to 7805 are also inapplicable since the scarring identified by the July 2005 examiner did not involve scars that could be considered deep or causing limited motion (7801), or even if just relatively superficial but still causing limited motion (7802), or superficial or unstable (7803), or superficial or painful on examination and/or causing limitation of function of the affected part (7805).  

As a final matter, the 10 percent rating under Diagnostic Code 7806 is used to evaluate dermatitis or eczema, but is also applied to evaluate multiple other skin conditions.  The other skin conditions specifically refer an evaluator to the criteria of Code 7806, or are rated by analogy to that Code when no other Code is specifically applicable.  The rating schedule provides that alopecia areata is to be rated under Code 7831.

DC 7831 provides that, where the loss of hair is limited to the face and scalp, alopecia areata is to be rated noncompensable, i.e., at 0-percent disabling.  With the loss of all hair over the entire body, a 10 percent evaluation is assigned.  Further, DC 7831 does not provide for application of the criteria of Code 7806, and in this case the RO has not provided any rationale for abandoning the schedular provisions.  The Veteran's current 10 percent rating is greater than the noncompensable rating she would have received had her disability instead been rated under this other diagnostic code, so there is no benefit of rating her condition under this other code.

Accordingly, the Board finds that the probative medical and other evidence of record simply does not support a rating higher than 10 percent for this disability under any applicable DC.  38 C.F.R. § 4.118, DCs 7800-7806, and 7831.  Her condition has never been more than 10-percent disabling since one year prior to filing her current claim for a higher rating, so there is no basis to "stage" this rating under Hart, either.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1)(2011).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's skin disorder has markedly interfered with her ability to work, meaning above and beyond that contemplated by her currently assigned 10 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for this disability by the regular rating schedule.  Her evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 10 percent for the alopecia areata is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


